
	
		II
		Calendar No. 308
		112th CONGRESS
		2d Session
		S. 2041
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2012
			Mr. Hoeven (for himself,
			 Mr. Lugar, Mr.
			 Vitter, Mr. McConnell,
			 Mr. Johanns, Mr. Portman, Mr.
			 Barrasso, Mr. McCain,
			 Mr. Cornyn, Mrs. Hutchison, Mr.
			 Thune, Mr. Sessions,
			 Mr. Alexander, Mr. Moran, Ms.
			 Ayotte, Mr. Boozman,
			 Mr. DeMint, Mr.
			 Paul, Ms. Murkowski,
			 Mr. Kyl, Mr.
			 Manchin, Mr. Lee,
			 Mr. Blunt, Mr.
			 Inhofe, Mr. Toomey,
			 Mr. Hatch, Mr.
			 Burr, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Corker, Mr. Coburn,
			 Mr. Cochran, Mr. Crapo, Mr.
			 Graham, Mr. Enzi,
			 Mr. Grassley, Mr. Heller, Mr.
			 Isakson, Mr. Johnson of
			 Wisconsin, Mr. Risch,
			 Mr. Roberts, Mr. Rubio, Mr.
			 Shelby, Mr. Wicker, and
			 Mr. Brown of Massachusetts) introduced
			 the following bill; which was read the first time
		
		
			January 31, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To approve the Keystone XL pipeline project and provide
		  for environmental protection and government oversight.
	
	
		1.Approval of Keystone XL
			 pipeline project
			(a)Approval of
			 cross-border facilities
				(1)In
			 generalIn accordance with section 8 of article 1 of the
			 Constitution (delegating to Congress the power to regulate commerce with
			 foreign nations), TransCanada Keystone Pipeline, L.P. is authorized to
			 construct, connect, operate, and maintain pipeline facilities, subject to
			 subsection (c), for the import of crude oil and other hydrocarbons at the
			 United States-Canada Border at Phillips County, Montana, in accordance with the
			 application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended).
				(2)PermitNotwithstanding
			 any other provision of law, no permit pursuant to Executive Order 13337 (3
			 U.S.C. 301 note) or any other similar Executive Order regulating construction,
			 connection, operation, or maintenance of facilities at the borders of the
			 United States, and no additional environmental impact statement, shall be
			 required for TransCanada Keystone Pipeline, L.P. to construct, connect,
			 operate, and maintain the facilities described in paragraph (1).
				(b)Construction
			 and operation of Keystone XL pipeline in United States
				(1)In
			 generalThe final environmental impact statement issued by the
			 Department of State on August 26, 2011, shall be considered to satisfy all
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) and any other provision of law that requires Federal agency
			 consultation or review with respect to the cross-border facilities described in
			 subsection (a)(1) and the related facilities in the United States described in
			 the application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended).
				(2)PermitsAny
			 Federal permit or authorization issued before the date of enactment of this Act
			 for the cross-border facilities described in subsection (a)(1), and the related
			 facilities in the United States described in the application filed with the
			 Department of State on September 19, 2008 (as supplemented and amended), shall
			 remain in effect.
				(c)ConditionsIn
			 constructing, connecting, operating, and maintaining the cross-border
			 facilities described in subsection (a)(1) and related facilities in the United
			 States described in the application filed with the Department of State on
			 September 19, 2008 (as supplemented and amended), TransCanada Keystone
			 Pipeline, L.P. shall comply with the following conditions:
				(1)TransCanada
			 Keystone Pipeline, L.P. shall comply with all applicable Federal and State laws
			 (including regulations) and all applicable industrial codes regarding the
			 construction, connection, operation, and maintenance of the facilities.
				(2)Except as
			 provided in subsection (a)(2), TransCanada Keystone Pipeline, L.P. shall comply
			 with all requisite permits from Canadian authorities and applicable Federal,
			 State, and local government agencies in the United States.
				(3)TransCanada
			 Keystone Pipeline, L.P. shall take all appropriate measures to prevent or
			 mitigate any adverse environmental impact or disruption of historic properties
			 in connection with the construction, connection, operation, and maintenance of
			 the facilities.
				(4)The construction,
			 connection, operation, and maintenance of the facilities shall be—
					(A)in all material
			 respects, similar to that described in—
						(i)the
			 application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended); and
						(ii)the final
			 environmental impact statement described in subsection (b)(1); and
						(B)carried out in
			 accordance with—
						(i)the
			 construction, mitigation, and reclamation measures agreed to for the project in
			 the construction mitigation and reclamation plan contained in appendix B of the
			 final environmental impact statement described in subsection (b)(1);
						(ii)the special
			 conditions agreed to between the owners and operators of the project and the
			 Administrator of the Pipeline and Hazardous Materials Safety Administration of
			 the Department of Transportation, as contained in appendix U of the final
			 environmental impact statement;
						(iii)the measures
			 identified in appendix H of the final environmental impact statement, if the
			 modified route submitted by the State of Nebraska to the Secretary of State
			 crosses the Sand Hills region; and
						(iv)the stipulations
			 identified in appendix S of the final environmental impact statement.
						(d)Route in
			 Nebraska
				(1)In
			 generalAny route and construction, mitigation, and reclamation
			 measures for the project in the State of Nebraska that is identified by the
			 State of Nebraska and submitted to the Secretary of State under this section is
			 considered sufficient for the purposes of this section.
				(2)ProhibitionConstruction
			 of the facilities in the United States described in the application filed with
			 the Department of State on September 19, 2008 (as supplemented and amended),
			 shall not commence in the State of Nebraska until the date on which the
			 Secretary of State receives a route for the project in the State of Nebraska
			 that is identified by the State of Nebraska.
				(3)ReceiptOn
			 the date of receipt of the route described in paragraph (1) by the Secretary of
			 State, the route for the project within the State of Nebraska under this
			 section shall supersede the route for the project in the State specified in the
			 application filed with the Department of State on September 19, 2008 (including
			 supplements and amendments).
				(4)CooperationNot
			 later than 30 days after the date on which the State of Nebraska submits a
			 request to the Secretary of State or any appropriate Federal official, the
			 Secretary of State or Federal official shall provide assistance that is
			 consistent with the law of the State of Nebraska.
				(e)Administration
				(1)In
			 generalAny action taken to carry out this section (including the
			 modification of any route under subsection (d)) shall not constitute a major
			 Federal action under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.).
				(2)State siting
			 authorityNothing in this section alters any provision of State
			 law relating to the siting of pipelines.
				(3)Private
			 propertyNothing in this section alters any Federal, State, or
			 local process or condition in effect on the date of enactment of this Act that
			 is necessary to secure access from an owner of private property to construct
			 the project.
				(f)Federal
			 judicial reviewThe cross-border facilities described in
			 subsection (a)(1), and the related facilities in the United States described in
			 the application filed with the Department of State on September 19, 2008 (as
			 supplemented and amended), that are approved by this section, and any permit,
			 right-of-way, or other action taken to construct or complete the project
			 pursuant to Federal law, shall only be subject to judicial review on direct
			 appeal to the United States Court of Appeals for the District of Columbia
			 Circuit.
			
	
		January 31, 2012
		Read the second time and placed on the
		  calendar
	
